DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/29/2021.  Claims 11-26 are now pending in the present application.  Claims 1-10 have been canceled by the Applicant.
Information Disclosure Statement
The information disclosure statement submitted on 1/29/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings were received on 1/29/2021.  These drawings are not acceptable.

The drawings are objected to because the font size of the text is too small in Figures 2 and 3.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.
The drawings are objected to because the left side margin and right side margin are too small  in Figures 2 and 3.  Each sheet must include a top margin of at least 1 inch, a left side margin of at least 1 inch, a right side margin of at least 5/8 inch, and a bottom margin of at least 3/8 inch.
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 2 and 3.  It is noted that drawings filed in or converted from grayscale will often not have lines, .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Response to Amendment
New claims 11-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has amended the claims by canceling all of the original claims and adding new claims.  The new claims are directed to an apparatus and a method for accessing channels in a wireless system and the original claims were directed to an apparatus and method for performing a carrier sense.  In addition, the limitations 
The general policy of the Office is that Applicants are not permitted to shift to claim another invention after an Office Action on the merits is made on the invention, MPEP §819.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The reply filed on 1/29/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant has canceled all of the claims examined in the first Office Action and added new claims to a different invention than was examined in the first Office Action.  As a result, all of the claims are withdrawn as being directed to a non-elected TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 






/Mark G. Pannell/Examiner, Art Unit 2642